Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This action is in response to the claims filed 11/14/2019.  Claims 1-19 are pending with claims 1, 10, and 12 being amended.  Claims 1 (a method), 10 (a method), and 12 (a machine) are independent.

Response to Arguments
Applicant’s arguments, see pages 14-15, filed 7/12/2021, with respect to the rejection(s) of claim(s) 1 under Song in view of Tangyunyong have been fully considered and are persuasive.  Both Song and Tangyunyong do not explicitly disclose that the target device is executing a program.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kumhyr et al., US 2010/0237854 (published 2010-09), in view of Song et al., “MARVEL - Malicious Alteration Recognition and Verification by Emission of Light” (published 2011).
Note that the Double Patenting rejection has been updated as the presented claims are viewed as an obvious variant for the claims presented in U.S. Patent No. 10,521,897.
	As to the 112(f) section below.  The claims are not rejected based on 112(f). Rather, Examiner is required to comment on the interpretation of the claims and whether or not they invoke 112(f). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10, 11, 13-19 of U.S. Patent No. 10,521,897. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 are an obvious variant of the corresponding claims of ‘897.


Presently presented claim 1
Claim 1 of ‘897
A method, comprising: 
Executing one or more programs on a target device
A method, comprising: … identifying a change in execution of one or more programs
measuring electromagnetic emissions of the target device during the execution of one or more programs in a non-baseline context;
measuring electromagnetic emissions of the target device in a second context…
identifying a change in execution of one or more programs

Identifying an anomaly condition associated with the target device by comparing a result of the measuring to one or more electromagnetic emission models developed for the target device based on photonic emissions of the target device in a baseline context
wherein the identifying of the anomaly condition associated with the one or more programs executed on the target device comprises identifying a change in execution of one or more programs by one or more circuit blocks of an integrated circuit of the target device, activation of a malware on the target device, or both, by way of a database reference.
the identifying of the anomaly condition associated with the target device comprises identifying a change in execution of one or more programs by one or more circuit blocks of an integrated circuit of the target device, activation of a malware on the target device, or both by way of a database reference.


Presently presented claim 10
Claim 10 of ‘897
A method, comprising: recording data of photonic emissions of a target device using Picosecond Imaging Circuit 


recording data of electromagnetic emissions of the target device during the first period of time with the target device in the one or more modes;
correlating the recorded data of the photonic emissions and the recorded data of the electromagnetic emissions to establish one or more electromagnetic emission models for the target device;
correlating the recorded data of the photonic emissions and the recorded data of the electromagnetic emissions to establish one or more electromagnetic emission models for the target device,
and identifying an anomaly condition associated with the target device comprising identifying a change in execution of one or more programs by one or more circuit blocks of an integrated circuit of the target device, activation of a malware on the target device, or both.
identifying, based on the one or more electromagnetic emission models, an anomaly condition associated with the target device comprising identifying a change in execution of one or more programs by one or more circuit blocks of an integrated circuit of the target device, activation of a malware on the target device, or both, by way of a database reference.



Claim 13 of ‘897
An apparatus, comprising: a photonic emission measurement unit configured to measure and record data of photonic emissions of a target device with the target device in one or more modes;
An apparatus, comprising: a photonic emission measurement unit configured to measure and record data of photonic emissions of a target device with the target device in one or more modes;
an electromagnetic emission measurement unit configured to measure and record data of electromagnetic emissions of the target device with the target device in the one or more modes;
an electromagnetic emission measurement unit configured to measure and record data of electromagnetic emissions of the target device with the target device in the one or more modes;
a data analysis unit configured to analyze the recorded data of the photonic emissions and the recorded data of the electromagnetic emissions to provide an analysis result;
a data analysis unit configured to analyze the recorded data of the photonic emissions and the recorded data of the electromagnetic emissions to provide an analysis result;
a control unit configured to perform operations comprising: applying one or more inputs of electrical stimuli to an integrated circuit of the target device to place the target device in the one or more modes to perform one or more operations 


correlating the recorded data of the photonic emissions and the recorded data of the electromagnetic emissions based on the analysis result to establish one or more electromagnetic emission models for the target device;
identifying an anomaly condition associated with the target device comprising identifying a change in execution of one or more programs by one or more circuit blocks of an integrated circuit of the target device, activation of a malware on the target device, or both.
identifying, based on the one or more electromagnetic emission models, an anomaly condition associated with the target device comprising identifying a change in execution of one or more programs by one or more circuit blocks of an integrated circuit of the target device, activation of a malware on the target device, or both, by way of a database reference


The presented independent claims 1, 10 and 12 differ from claims 1, 10, and 13 of ‘897 in that they do not specify that a program is executing.  Instead, claims 1, 10, and 13 of ‘897 sets forth that the execution of software is one option relative to activation of a malware.  In other words, claim 1 of ‘897 contemplates hardware or 
Specifically detecting software malware is an obvious variant of the multiple possible detections of software or hardware malware of claim 1 of ‘897.  
A person of ordinary skill in the art before the effective filing date of the claimed invention would have found presently presented claims 1, 10, and 12  to be obvious variants of the multiple alternatives of claim 1, 10, and 13  of ‘897 and would have made the system to detect software malware.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, 10, and 13  of ‘897 to always detect software malware as claim 1 of ‘897 already contemplates detecting software malware and the difference is merely that it need not always be done. 

The Dependent claims are shown as follows:
Dependent claim 2 is anticipated by the further features of ‘897 claim 1.
Dependent claim 3 is anticipated by the features of ‘897 claim 2.
Dependent claim 4 is anticipated by the features of ‘897 claim 3.
Dependent claim 5 is anticipated by the features of ‘897 claim 4.
Dependent claim 6 is anticipated by the features of ‘897 claim 5.
Dependent claim 7 is anticipated by the features of ‘897 claim 6.
Dependent claim 8 is anticipated by the features of ‘897 claim 7.
Dependent claim 9 is anticipated by the features of ‘897 claim 8.
Dependent claim 11 is anticipated by the features of ‘897 claim 11.

Dependent claim 14 is anticipated by the features of ‘897 claim 15.
Dependent claim 15 is anticipated by the further features of ‘897 claim 13.
Dependent claim 16 is anticipated by the features of ‘897 claim 16.
Dependent claim 17 is anticipated by the features of ‘897 claim 17.
Dependent claim 18 is anticipated by the features of ‘897 claim 18.
Dependent claim 19 is anticipated by the features of ‘897 claim 19.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “photonic emission measurement unit”, “electromagnetic emission measurement unit”, “data analysis unit”, and “control unit” in claim 12.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The above noted “means for” phrasing has been interpreted to incorporate the following elements from the specification:
“photonic emission measurement unit”: (photonic emission measurement unit 330 may be configured to record the data of the photonic emissions of DUT 350 using PICA.)  Applicant’s ¶ 34
“electromagnetic emission measurement unit”: (EM emission measurement unit 340 of apparatus 300 measuring electromagnetic emissions of the target device) Applicant’s ¶ 55 
“data analysis unit”: (Data analysis unit 320 may perform correlation analysis in the time and/or frequency domain for identifying common features, isolating interfere 
“control unit”: (control unit 310 of apparatus 300 developing one or more electromagnetic emission models for a target device based on photonic emissions of the target device in a baseline context.) Applicant’s ¶ 54.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumhyr et al., US 2010/0237854 (published 2010-09), in view of Song et al., “MARVEL - Malicious Alteration Recognition and Verification by Emission of Light” (published 2011).
As to claim 1, Kumhyr discloses a method comprising: 
executing one or more programs on a target device; (“Authenticity module 10 communicates an instruction set through a bus 32 for execution on electronic device 20” Kumhyr ¶ 21.)

identifying an anomaly condition associated with the one or more programs executed on the target device by comparing a result of the measuring to one or more electromagnetic emission models developed for the target device based on (“Authenticity module 10 compares the measured electromagnetic profile information with electromagnetic profile information in electromagnetic profile database 24 to determine if electronic device 12 is authentic or counterfeit.” Kumhyr ¶ 21) 
…
wherein the identifying of the anomaly condition associated with the one or more programs executed on the target device comprises identifying a change in execution (change relative to the baseline from the database of Kumhyr ¶ 21) of the one or more programs (the instruction set of Kumhyr ¶ 20) by one or more circuit blocks of an integrated circuit of the target device, (“As an example, if a counterfeit electronic device 12 replaced an FPGA 22 with a microcontroller 20 or other type of processor, the processor will run at a higher frequency and amplitude levels of electromagnetic energy than will the FPGA in the authentic electromagnetic profile and will also run nearer in frequency and amplitude to the other processors on electronic device 12. Comparisons database 24 to determine if electronic device 12 is authentic or counterfeit.” Kumhyr ¶ 21)

Kumhyr does not disclose: 
photonic emissions of the target device in a baseline context,

Song discloses:
photonic emissions of the target device (“The optical tool of choice that is used for this method is Picosecond Imaging Circuit Analysis (PICA)” Song § 1. “First, the chip is powered on and initialized by external electrical test patterns. Then, emission maps can be measured and acquired using the PICA tool.” Song § 3.1) in a baseline context, (“create a predicted golden emission map of the chip to compare against measurements to identify changes.” Song § 2. See also Figure 6.)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combine Kumhyr with Song by utilizing the optical sensor of Song instead of the heat camera of Kumhyr (e.g. figure 1 and ¶ 8).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the .

Claims 2-3, 6-8, 10, 12, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumhyr et al., US 2010/0237854 (published 2010-09), in view of Song et al., “MARVEL - Malicious Alteration Recognition and Verification by Emission of Light” (published 2011), and Tangyunyong et al., US 10,094,874 (filed 2016-07-13)
With respect to claim 2, Kumhyr in view of Song discloses a method of claim 1 and further discloses:
further comprising: 
developing the one or more electromagnetic emission models for the target device based on the photonic emissions of the target device in the baseline context by: (“Authenticity module 10 compares the measured electromagnetic profile information with electromagnetic profile information in electromagnetic profile database 24 to determine if electronic device 12 is authentic or counterfeit.” Kumhyr ¶ 21)
recording data of the photonic emissions of the target device using Picosecond Imaging Circuit Analysis (PICA) (“The optical tool of choice that is used for this method is Picosecond Imaging Circuit Analysis (PICA)” Song § 1) during a first period of time with the target device in one or more modes; (“create a predicted golden emission map of the chip to compare against measurements to identify changes.” Song § 2)

the one or more electromagnetic emission models for the target device. (“electromagnetic profiles of authentic electronic devices stored in an electromagnetic profile database 24.” Kumhyr ¶ 21)

Kumhyr in view of Song does not disclose:
correlating the recorded data of the photonic emissions and the recorded data of the electromagnetic emissions to establish 

Tangyunyong discloses:
correlating the recorded data of the photonic emissions (“Concurrently with the optical scan, …. An output from selected pins of the DUT is directed to spectrum analyzer 750…. The video out port of the spectrum analyzer provides a voltage signal that is buffered in a frame buffer (included in display driver 730) and used to drive a PSA amplitude image on display device 735. Display driver 730 is desirably configured so that the SOM image and the PSA amplitude image can be displayed in superposition.” Tangyunyong col. 9, ln. 66.  Amplitude from the spectrum analyzer, optical scan/SOM image displayed in superposition therewith.) and 


A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined the EM baseline of Kumhyr and optical sensors of Song by correlating the data as in Tangyunyong, by superimposing the detected images together.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Song with Tangyunyong in order to provide simple and efficient visualization of the spatial distribution of anomalies on a device under test (Tangyunyong cols. 1-2)


With respect to claim 3, Kumhyr in view of Song and Tangyunyong discloses a method of claim 2 and further discloses:
wherein the measuring of the electromagnetic emissions of the target device in the test context comprises recording data of the electromagnetic emissions of the target device during a second period of time after the first period of time with the target device 

With respect to claim 6, Kumhyr in view of Song and Tangyunyong discloses a method of claim 2 and further discloses:
wherein the recording of the data of the photonic emissions of the target device using PICA with the target device in the one or more modes comprises: (“create a predicted golden emission map of the chip to compare against measurements to identify changes.” Song § 2. See also Figure 6.)
recording data of a first PICA emission image when the target device is in a first mode of the one or more modes; (Song Figure 6, Old)
recording data of a second PICA emission image when the target device is in a second mode of the one or more modes; and (Song Figure 6, New)
identifying a region of interest associated with one or more circuit blocks of an integrated circuit of the target device by comparing the first PICA emission image and the second PICA emission image. (Song Figure 6, Difference)

With respect to claim 7, Kumhyr in view of Song and Tangyunyong discloses a method of claim 2 and further discloses:


for the target device comprises correlating the one or more circuit blocks performing one or more activities in the region of interest  during the first period of time to electromagnetic emission signatures recorded during the first period of time. (“While the amplitude image is being captured, the reflected light can be concurrently captured to generate an optical image. The optical and laser-induced amplitude images can be superimposed to facilitate visual identification of the areas where responsive differences emerge.” Tangyunyong col. 9, ln. 19. Location correlation. See also Figs. 7 and 10).

With respect to claim 8, Kumhyr in view of Song and Tangyunyong discloses a method of claim 2 and further discloses:
wherein the correlating of the recorded data of the photonic emissions and the recorded data of the electromagnetic emissions to establish the one or more electromagnetic emission models for the target device comprises: 
analyzing in time the data of the photonic emissions recorded during one or more circuit operations of the target device corresponding to a specific electromagnetic emission signature associated with the target device in time to identify matching photonic emission signature in time; (“While the amplitude image is being captured, the reflected light can be concurrently captured to generate an optical image. The 
identifying one or more locations of the target device associated with the identified matching photonic emission signature in time; and (“amplitude images can be superimposed to facilitate visual identification of the areas where responsive differences emerge.” Tangyunyong col. 9, ln. 19. Location correlation. See also Figs. 7 and 10).
associating the identified one or more locations of the target device to the specific electromagnetic emission signature. (“amplitude images can be superimposed to facilitate visual identification of the areas where responsive differences emerge.” Tangyunyong col. 9, ln. 19. Location correlation. See also Figs. 7 and 10).

	With respect to claim 10, Kumhyr discloses a method comprising: 
executing one or more programs on a target device; (“Authenticity module 10 communicates an instruction set through a bus 32 for execution on electronic device 20” Kumhyr ¶ 21.)
…
recording data of electromagnetic emissions of the target device during the first period of time with the target device in the one or more modes; (“a selected instruction set is executed on electronic device 12 during which electronic device 12 and/or the components in electronic device 12 are monitored by antennas 44 interfaced with a spectrograph of authenticity module 10…. the electromagnetic profile includes 
…
identifying an anomaly condition associated with the one or more programs executed on the target device comprising identifying a change in execution (change relative to the baseline from the database of Kumhyr ¶ 21) of the one or more programs (the instruction set of Kumhyr ¶ 20) by one or more circuit blocks of an integrated circuit of the target device, activation of a malware on the target device, or both. (“As an example, if a counterfeit electronic device 12 replaced an FPGA 22 with a microcontroller 20 or other type of processor, the processor will run at a higher frequency and amplitude levels of electromagnetic energy than will the FPGA in the authentic electromagnetic profile and will also run nearer in frequency and amplitude to the other processors on electronic device 12. Comparisons might also include a comparison with a known counterfeit device electromagnetic profile so that a match with that electromagnetic profile by a device under test establishes the device under test as a counterfeit.” Kumhyr ¶ 21)

Kumhyr does not disclose:
recording data of photonic emissions of the target device using Picosecond Imaging Circuit Analysis (PICA) during a first period of time with the target device in one or more modes; 


Song discloses:
recording data of photonic emissions of the target device using Picosecond Imaging Circuit Analysis (PICA) (“The optical tool of choice that is used for this method is Picosecond Imaging Circuit Analysis (PICA)” Song § 1. “First, the chip is powered on and initialized by external electrical test patterns. Then, emission maps can be measured and acquired using the PICA tool.” Song § 3.1) during a first period of time with the target device in one or more modes; (sampling the circuit using PICA“create a predicted golden emission map of the chip to compare against measurements to identify changes.” Song § 2. See also Figure 6.)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combine Kumhyr with Song by utilizing the optical sensor of Song instead of the heat camera of Kumhyr (e.g. figure 1 and ¶ 8).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the photonic detector of Song to replace the heat detector of Kumhyr in order to increase the likelihood of detecting counterfeit or malicious components in an electronic device.  Kumhyr ¶ 7 and Song § 1.

Kumhyr in view of Song does not disclose:


Tangyunyong discloses:
correlating the recorded data of the photonic emissions and the recorded data of the electromagnetic emissions 
 (“Concurrently with the optical scan, …. An output from selected pins of the DUT is directed to spectrum analyzer 750…. The video out port of the spectrum analyzer provides a voltage signal that is buffered in a frame buffer (included in display driver 730) and used to drive a PSA amplitude image on display device 735. Display driver 730 is desirably configured so that the SOM image and the PSA amplitude image can be displayed in superposition.” Tangyunyong col. 9, ln. 66.  Amplitude from the spectrum analyzer, optical scan/SOM image displayed in superposition therewith.) and 
to establish one or more electromagnetic emission models for the target device; and (“While the amplitude image is being captured, the reflected light can be concurrently captured to generate an optical image. The optical and laser-induced amplitude images can be superimposed to facilitate visual identification of the areas where responsive differences emerge.” Tangyunyong col. 9, ln. 19. Location correlation. See also Figs. 7 and 10. “the PSA signal is taken from a contactless probe instead of from pins of the DUT. The contactless probe is used to perform the scan of the DUT. …. the contactless probe is a radio-frequency antenna” Tangyunyong col. 10, l. 66, to col. 11, ln. 10)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined the EM baseline of Kumhyr and optical sensors of Song by correlating the data as in Tangyunyong, by superimposing the detected images together.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Kumhyr in view of Song with Tangyunyong in order to provide simple and efficient visualization of the spatial distribution of anomalies on a device under test (Tangyunyong cols. 1-2)

	With respect to claim 12, Kumhyr discloses a system comprising:	
	…
	an electromagnetic emission measurement unit configured to measure and record data of electromagnetic emissions of the target device (“a selected instruction set is executed on electronic device 12 during which electronic device 12 and/or the components in electronic device 12 are monitored by antennas 44 interfaced with a spectrograph of authenticity module 10…. the electromagnetic profile includes radiofrequency collectively output from the components within housing 46.” Kumhyr ¶ 20) during an execution of one or more programs on the target device, (“Authenticity module 10 communicates an instruction set through a bus 32 for execution on electronic device 20” Kumhyr ¶ 21.) with the target device in the one or more modes; (a device is always in a mode, e.g. powered, unpowered)
	a data analysis unit configured to analyze the recorded data of … and the recorded data of the electromagnetic emissions to provide an analysis result; and 
	a control unit configured to perform operations comprising: 
	applying one or more inputs of electrical stimuli to an integrated circuit of the target device to place the target device in the one or more modes to perform one or more operations in at least one mode of the one or more modes; (“Authenticity module 10 communicates an instruction set through a bus 32 for execution on electronic device 20” Kumhyr ¶ 21.)
	…
	identifying an anomaly condition associated with the one or more programs executed on the target device comprising identifying a change in execution (change relative to the baseline from the database of Kumhyr ¶ 21) of the one or more programs (the instruction set of Kumhyr ¶ 20) by one or more circuit blocks of an integrated circuit of the target device, activation of a malware on the target device, or both. (“As an example, if a counterfeit electronic device 12 replaced an FPGA 22 with a microcontroller 20 or other type of processor, the processor will run at a higher frequency and amplitude levels of electromagnetic energy than will the FPGA in the authentic electromagnetic profile and will also run nearer in frequency and amplitude to the other processors on electronic device 12. Comparisons might also include a comparison with a known counterfeit device electromagnetic profile so that a match with that electromagnetic profile by a device under test establishes the device under test as a counterfeit.” Kumhyr ¶ 21)


	Kumhyr does not disclose:
	a photonic emission measurement unit configured to measure and record data of photonic emissions of a target device with the target device in one or more modes; 
	the photonic emissions
	correlating the recorded data of the photonic emissions and the recorded data of the electromagnetic emissions based on the analysis result to establish; and 

Song discloses:
	a photonic emission measurement unit configured to measure and record data of photonic emissions of a target device with the target device in one or more modes; the photonic emissions  (“The optical tool of choice that is used for this method is Picosecond Imaging Circuit Analysis (PICA)” Song § 1. “First, the chip is powered on and initialized by external electrical test patterns. Then, emission maps can be measured and acquired using the PICA tool.” Song § 3.1)
	 (“The optical tool of choice that is used for this method is Picosecond Imaging Circuit Analysis (PICA)” Song § 1.“create a predicted golden emission map of the chip to compare against measurements to identify changes.” Song § 2. See also Figure 6.)



Kumhyr in view of Song does not disclose:
	correlating the recorded data of the photonic emissions and the recorded data of the electromagnetic emissions based on the analysis result to establish; and 

Tangyunyong discloses:
correlating the recorded data of the photonic emissions and the recorded data of the electromagnetic emissions based on the (“Concurrently with the optical scan, …. An output from selected pins of the DUT is directed to spectrum analyzer 750…. The video out port of the spectrum analyzer provides a voltage signal that is buffered in a frame buffer (included in display driver 730) and used to drive a PSA amplitude image on display device 735. Display driver 730 is desirably configured so that the SOM image and the PSA amplitude image can be displayed in superposition.” Tangyunyong col. 9, ln. 66.  Amplitude from the spectrum analyzer, optical scan/SOM image displayed in superposition therewith.) and 


A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined the EM baseline of Kumhyr and optical sensors of Song by correlating the data as in Tangyunyong, by superimposing the detected images together.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Kumhyr in view of Song with Tangyunyong in order to provide simple and efficient visualization of the spatial distribution of anomalies on a device under test (Tangyunyong cols. 1-2)


With respect to claim 15, Kumhyr in view of Song and Tangyunyong discloses the system of claim 12 and further discloses:
	wherein the photonic emission measurement unit is configured to record the data of the photonic emissions of the target device using Picosecond Imaging Circuit 

With respect to claim 16, Kumhyr in view of Song and Tangyunyong discloses a system of claim 15 and further discloses:
wherein: in recording the data of the photonic emissions of the target device using PICA, the photonic emission measurement unit is configured to perform operations comprising: (“create a predicted golden emission map of the chip to compare against measurements to identify changes.” Song § 2. See also Figure 6.)
recording data of a first PICA emission image when the target device is in a first mode of the one or more modes; and (Song Figure 6, Old)
recording data of a second PICA emission image when the target device is in a second mode of the one or more modes; (Song Figure 6, New)
the data analysis unit is further configured to compare the first PICA emission image and the second PICA emission image to provide a comparison result; and (Song Figure 6, Difference)
the control unit is further configured to identify a region of interest associated with one or more circuit blocks of an integrated circuit of the target device based on the comparison result. (“The number of devices that were involved in the design modifications is in the range of a few hundred, which are shown in the red area in Figure 6.” Song § 4)


wherein, in correlating the recorded data of the photonic emissions and the recorded data of the electromagnetic emissions based on the analysis result to establish the one or more electromagnetic emission models (Tangyunyong col. 10, l. 66, to col. 11, ln. 10) for the target device, the control unit is configured to correlate the one or more circuit blocks performing one or more activities in the region of interest during a first period of time to electromagnetic emission signatures recorded during the first period of time. (“While the amplitude image is being captured, the reflected light can be concurrently captured to generate an optical image. The optical and laser-induced amplitude images can be superimposed to facilitate visual identification of the areas where responsive differences emerge.” Tangyunyong col. 9, ln. 19. Location correlation. See also Figs. 7 and 10).

With respect to claim 18, Kumhyr in view of Song and Tangyunyong discloses a system of claim 12 and further discloses:
the data analysis unit is further configured to analyze in time the data of the photonic emissions recorded during one or more circuit operations of the target device corresponding to a specific electromagnetic emission signature associated with the target device in time to identify matching photonic emission signature in time; and (“While the amplitude image is being captured, the reflected light can be concurrently captured to generate an optical image. The optical and laser-induced amplitude images can be superimposed to facilitate visual identification of the areas 
the control unit is further configured to perform operations comprising: 
identifying one or more locations of the target device associated with the identified matching photonic emission signature in time; and (“amplitude images can be superimposed to facilitate visual identification of the areas where responsive differences emerge.” Tangyunyong col. 9, ln. 19. Location correlation. See also Figs. 7 and 10).
associating the identified one or more locations of the target device to the specific electromagnetic emission signature. (“amplitude images can be superimposed to facilitate visual identification of the areas where responsive differences emerge.” Tangyunyong col. 9, ln. 19. Location correlation. See also Figs. 7 and 10).


Claims 4, 5, 9, 11, 13, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumhyr et al., US 2010/0237854 (published 2010-09), in view of Song et al., “MARVEL - Malicious Alteration Recognition and Verification by Emission of Light” (published 2011), Tangyunyong et al., US 10,094,874 (filed 2016-07-13), and Song et al., US 2011/0280468 (published 2011-11), hereafter referred to as Song2.
	With respect to claim 4, Kumhyr in view of Song and Tangyunyong discloses the method of claim 2 and further discloses:
wherein the correlating of the recorded data of the photonic emissions (see Song) and the recorded data of the electromagnetic emissions to establish the one or 
electromagnetic emission
data of the electromagnetic emissions
electromagnetic 
electromagnetic (“the PSA signal is taken from a contactless probe instead of from pins of the DUT. The contactless probe is used to perform the scan of the DUT. …. the contactless probe is a radio-frequency antenna” Tangyunyong col. 10, l. 66, to col. 11, ln. 10)

Kumhyr in view of Song and Tangyunyong does not disclose:
identifying transistor switching activities in one or more circuit blocks of an integrated circuit of the target device in PICA waveforms according to the recorded data of the photonic emissions of the target device; and 
correlating in a time domain the identified transistor switching activities to … waveforms according to the recorded data … of the target device to perform one or more of: 
enabling temporal aggregation of the … emission waveforms corresponding to a targeted event, 

improving a signal-to-noise ratio (SNR) in … emission waveforms associated with the target device. 

Song2 discloses:
identifying transistor switching activities in one or more circuit blocks of an integrated circuit of the target device in PICA waveforms (“Picosecond Imaging for Circuit Analysis (PICA) is a very powerful optical methodology that permits probing time resolved emission signals collected from transistors inside a circuit.” Song2 ¶ 26) according to the recorded data of the photonic emissions of the target device; and  (“if a switching gate is to be determined/imaged, a baseline optical image is collected followed by a predetermined stimulus sequence designed to make the switching gate apparent in a second image. The DUT 12 is provided with a set of different stimuli, one at a time or are sequenced in a particular order. For each one of the stimuli 304, one or more measurements 306 of the chip (DUT 12) are collected. The set of measurements 306 is subsequently analyzed together based on the specific knowledge of the set of stimuli used.” Song2 ¶ 61)
correlating in a time domain the identified transistor switching activities to … waveforms according to the recorded data … of the target device to perform one or more of: (“A Time Correlated Single Photon Counting (TCSPC) technique may be employed, which may neglect the position (x,y) of the photons inside the selected ROI.” Song2 ¶ 47, see also Figure 13)

identifying one or more time frames of interest, and (“a Figure of Merit (FOM) is computed. This FOM is a measure of the switching activity of the DUT in the selected ROI.” Song2 ¶ 47)
improving a signal-to-noise ratio (SNR) in … emission waveforms associated with the target device. (“By easily identifying the regions that correspond to switching gates, one could more easily define the border of the region of interest for creating the timing waveform thus gathering the maximum useful signal and at the same time cut out non-useful DC background that would reduce the signal to noise ratio of the waveform.” Song2 ¶ 29).

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Kumhyr in view of Song and Tangyunyong with Song2 by identifying circuit components using the PICA images of Song in view of Tangyunyong.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Kumhyr in view of Song and Tangyunyong with Song2 in order to improve the spatial resolution of emission measurements for localized areas of interest (Song2 ¶ 7), thereby improving the 

With respect to claim 5, Kumhyr in view of Song and Tangyunyong discloses the method of claim 2 and further discloses:
wherein the correlating of the recorded data of the photonic emissions (see Song) and the recorded data of the electromagnetic emissions to establish the one or more electromagnetic emission models for the target device comprises: (“a selected instruction set is executed on electronic device 12 during which electronic device 12 and/or the components in electronic device 12 are monitored by antennas 44 interfaced with a spectrograph of authenticity module 10…. the electromagnetic profile includes radiofrequency collectively output from the components within housing 46.” Kumhyr ¶ 20)

Kumhyr in view of Song and Tangyunyong does not disclose:
transforming the recorded data of the photonic emissions of the target device from a time domain to a frequency domain; 
identifying one or more frequency components in the recoded data of the photonic emissions of the target device in the frequency domain based on one or more changing circuit behaviors of one or more circuit blocks of an integrated circuit of the target device; and 

isolating a frequency of interest, 
improving a signal-to-noise ratio (SNR) in electromagnetic emission waveforms associated with the target device, and developing spectral signatures associated with one or more circuit behaviors of the integrated circuit of the target device.

Song2 discloses:
transforming the recorded data of the photonic emissions of the target device from a time domain to a frequency domain; (“a Fast Fourier Transformation (FFT) is applied to the PICA waveform in the ROI. A module (or absolute value) of the FFT of the waveform of the FOM may be provided for a selected ROI. Due to the switching activity of the gates in the ROI, several peaks would be visible at the main and harmonic frequencies of the gate switching frequency.” Song2 ¶ 48)
identifying one or more frequency components in the recoded data of the photonic emissions of the target device in the frequency domain based on one or more changing circuit behaviors of one or more circuit blocks of an integrated circuit of the target device; and (“These peaks can be detected using different methods, such as peak detection methods, and the peak amplitude could be used as a FOM. In the ROIs where there is more switching activity, the FFT peaks are expected to be larger than in the ROI where there is no or little switching activity.” Song2 ¶ 48)

isolating a frequency of interest, (“Due to the switching activity of the gates in the ROI, several peaks would be visible at the main and harmonic frequencies of the gate switching frequency. These peaks can be detected using different methods, such as peak detection methods, and the peak amplitude could be used as a FOM.” Song2 ¶ 48.)
improving a signal-to-noise ratio (SNR) in electromagnetic emission waveforms associated with the target device, and (“By easily identifying the regions that correspond to switching gates, one could more easily define the border of the region of interest for creating the timing waveform thus gathering the maximum useful signal and at the same time cut out non-useful DC background that would reduce the signal to noise ratio of the waveform.” Song2 ¶ 29).
 developing spectral signatures associated with one or more circuit behaviors of the integrated circuit of the target device. (“the gates in the ROI, several peaks would be 

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Kumhyr in view of Song and Tangyunyong with Song2 by identifying circuit components using the PICA images of Kumhyr in view of Song and Tangyunyong.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Kumhyr in view of Song and Tangyunyong with Song2 in order to improve the spatial resolution of emission measurements for localized areas of interest (Song2 ¶ 7), thereby improving the discriminatory abilty of Kumhyr in view of Song and Tangyunyong to detect alterations to integrated circuits (Song figure 6).

With respect to claim 9, Kumhyr in view of Song and Tangyunyong discloses a method of claim 2 and further discloses:
wherein the correlating of the recorded data of the photonic emissions (see Song) and the recorded data of the electromagnetic emissions to establish the one or more electromagnetic emission models for the target device comprises: (“a selected instruction set is executed on electronic device 12 during which electronic device 12 and/or the components in electronic device 12 are monitored by antennas 44 interfaced with a spectrograph of authenticity module 10…. the electromagnetic profile includes radiofrequency collectively output from the components within housing 46.” Kumhyr ¶ 20)

…
associating the identified one or more locations of the target device to the specific electromagnetic emission signature. (“amplitude images can be superimposed to facilitate visual identification of the areas where responsive differences emerge.” Tangyunyong col. 9, ln. 19. Location correlation. See also Figs. 7 and 10).

Kumhyr in view of Song and Tangyunyong does not disclose:
analyzing in frequency the data of the photonic emissions recorded during one or more circuit operations of the target device corresponding to a specific electromagnetic emission signature associated with the target device in frequency to identify matching photonic emission signature in frequency
identifying one or more locations of the target device associated with the identified matching photonic emission signature in frequency; and 

Tangyunyong further discloses:
analyzing in frequency the data of the … emissions recorded during one or more circuit operations of the target device (“At 820, a PSA frequency to be used for imaging is selected.” Tangyunyong col. 10, ln. 50) corresponding to a specific electromagnetic emission signature associated with the target device in frequency to identify matching photonic emission signature in frequency; (“At 815, the spatially resolved spectra are analyzed to identify sensitive PSA frequencies as well as sensitive spatial locations on the DUT.” Tangyunyong col. 10, ln. 42)
frequency to be used for imaging is selected. At 825, a set of spatially resolved PSA amplitudes is compiled by going to each grid point and pulling, from its PSA spectrum, the PSA amplitude at the selected frequency.” Tangyunyong col. 10, ln. 50)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have further combined the EM and optical sensor correlation of Kumhyr in view of Song and Tangyunyong with Tangyunyong by using the frequency based special resolution mechanism of Tangyunyong.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Kumhyr in view of Song and Tangyunyong with Tangyunyong in order to provide simple and efficient visualization of the spatial distribution of anomalies on a device under test (Tangyunyong cols. 1-2)

Kumhyr in view of Song and Tangyunyong, as combined above, does not disclose:
[Analyzing in frequency] the data of the photonic emissions

Song2 discloses:
[Analyzing in frequency] the data of the photonic emissions
(“These peaks can be detected using different methods, such as peak detection methods, and the peak amplitude could be used as a FOM. In the ROIs where there is 

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Kumhyr in view of Song and Tangyunyong with Song2 by identifying circuit components using the PICA images of Kumhyr in view of Song and Tangyunyong.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Kumhyr in view of Song and Tangyunyong with Song2 in order to improve the spatial resolution of emission measurements for localized areas of interest (Song2 ¶ 7), thereby improving the discriminatory abilty of Song in view of Tangyunyong to detect alterations to integrated circuits (Song figure 6).


With respect to claim 11, Kumhyr in view of Song and Tangyunyong discloses a method of claim 2 and further discloses:
further comprising performing at least one operation of a plurality of operations comprising: 
a third operation, based on the one or more electromagnetic emission models (“the PSA signal is taken from a contactless probe instead of from pins of the DUT. The contactless probe is used to perform the scan of the DUT. …. the contactless probe is a radio-frequency antenna” Tangyunyong col. 10, l. 66, to col. 11, ln. 10) in a spatial 
a fourth operation, based on the one or more electromagnetic emission models in the spatial domain, that identifies one or more locations of the target device associated with a matching photonic emission signature (See Song) in time to associate the identified one or more locations of the target device to a specific electromagnetic emission signature associated with the target device. (“the PSA signal is taken from a contactless probe instead of from pins of the DUT. The contactless probe is used to perform the scan of the DUT. …. the contactless probe is a radio-frequency antenna” Tangyunyong col. 10, l. 66, to col. 11, ln. 10)

Kumhyr in view of Song and Tangyunyong does not disclose:
a first operation, based on the one or more electromagnetic emission models in a time domain, that performs one or more of: (1) enabling temporal aggregation of electromagnetic emission waveforms associated with the target device corresponding to a targeted event, (2) identifying one or more time frames of interest, and (3) improving a signal-to-noise ratio (SNR) in the electromagnetic emission waveforms associated with the target device; 
a second operation, based on the one or more electromagnetic emission models in a frequency domain, that performs one or more of: (1) isolating a frequency of interest, (2) improving the SNR in electromagnetic emission waveforms associated with the target device, and (3) developing spectral signatures associated with one or more circuit behaviors of an integrated circuit of the target device; 

Song2 discloses:
a first operation, based on the one or more electromagnetic emission models in a time domain, that performs one or more of: (1) enabling temporal aggregation of electromagnetic emission waveforms associated with the target device corresponding to a targeted event, (“In one embodiment, a Fast Fourier Transformation (FFT) is applied to the PICA waveform in the ROI. A module (or absolute value) of the FFT of the waveform of the FOM may be provided for a selected ROI.” Song2 ¶ 48. An FFT aggregates all the time data and converts it to frequency components.) (2) identifying one or more time frames of interest, (“a Figure of Merit (FOM) is computed. This FOM is a measure of the switching activity of the DUT in the selected ROI.” Song2 ¶ 47) and (3) improving a signal-to-noise ratio (SNR) in the electromagnetic emission waveforms associated with the target device; (“By easily identifying the regions that correspond to switching gates, one could more easily define the border of the region of interest for creating the timing waveform thus gathering the maximum useful signal and at the same time cut out non-useful DC background that would reduce the signal to noise ratio of the waveform.” Song2 ¶ 29).
a second operation, based on the one or more electromagnetic emission models in a frequency domain, that performs one or more of: (1) isolating a frequency of interest, (“Due to the switching activity of the gates in the ROI, several peaks would be visible at the main and harmonic frequencies of the gate switching frequency. These peaks can be detected using different methods, such as peak detection methods, and the peak amplitude could be used as a FOM.” Song2 ¶ 48.)  (2) improving the SNR in 

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Kumhyr in view of Song and Tangyunyong with Song2 by identifying circuit components using the PICA images of Kumhyr in view of Song and Tangyunyong.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Kumhyr in view of Song and Tangyunyong with Song2 in order to improve the spatial resolution of emission measurements for localized areas of interest (Song2 ¶ 7), thereby improving the discriminatory ability of Kumhyr in view of Song and Tangyunyong to detect alterations to integrated circuits (Song figure 6).

With respect to claim 13, Kumhyr in view of Song and Tangyunyong discloses a system of claim 12 and further discloses:
wherein, in correlating the recorded data of the photonic emissions (see Song)  and the recorded data of the electromagnetic emissions to establish the one or more electromagnetic emission models for the target device, the control unit is configured to 
electromagnetic emission
data of the electromagnetic emissions
electromagnetic 
electromagnetic (“a selected instruction set is executed on electronic device 12 during which electronic device 12 and/or the components in electronic device 12 are monitored by antennas 44 interfaced with a spectrograph of authenticity module 10…. the electromagnetic profile includes radiofrequency collectively output from the components within housing 46.” Kumhyr ¶ 20)

Song2 discloses:
identifying transistor switching activities in one or more circuit blocks of an integrated circuit of the target device in PICA waveforms (“Picosecond Imaging for Circuit Analysis (PICA) is a very powerful optical methodology that permits probing time resolved emission signals collected from transistors inside a circuit.” Song2 ¶ 26) according to the recorded data of the photonic emissions of the target device; and  (“if a switching gate is to be determined/imaged, a baseline optical image is collected followed by a predetermined stimulus sequence designed to make the switching gate apparent in a second image. The DUT 12 is provided with a set of different stimuli, one 
correlating in a time domain the identified transistor switching activities to … waveforms according to the recorded data … of the target device to perform one or more of: (“A Time Correlated Single Photon Counting (TCSPC) technique may be employed, which may neglect the position (x,y) of the photons inside the selected ROI.” Song2 ¶ 47, see also Figure 13)
enabling temporal aggregation of the … emission waveforms corresponding to a targeted event, (“In one embodiment, a Fast Fourier Transformation (FFT) is applied to the PICA waveform in the ROI. A module (or absolute value) of the FFT of the waveform of the FOM may be provided for a selected ROI.” Song2 ¶ 48. An FFT aggregates all the time data and converts it to frequency components.)
identifying one or more time frames of interest, and (“a Figure of Merit (FOM) is computed. This FOM is a measure of the switching activity of the DUT in the selected ROI.” Song2 ¶ 47)
improving a signal-to-noise ratio (SNR) in … emission waveforms associated with the target device. (“By easily identifying the regions that correspond to switching gates, one could more easily define the border of the region of interest for creating the timing waveform thus gathering the maximum useful signal and at the same time cut out non-useful DC background that would reduce the signal to noise ratio of the waveform.” Song2 ¶ 29).

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Kumhyr in view of Song and Tangyunyong with Song2 by identifying circuit components using the PICA images of Kumhyr in view of Song and Tangyunyong.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Kumhyr in view of Song and Tangyunyong with Song2 in order to improve the spatial resolution of emission measurements for localized areas of interest (Song2 ¶ 7), thereby improving the discriminatory ability of Kumhyr in view of Song and Tangyunyong to detect alterations to integrated circuits (Song figure 6).

With respect to claim 14, Kumhyr in view of Song and Tangyunyong discloses a system of claim 12 and further discloses:
wherein, in correlating the recorded data of the photonic emissions (see Song) and the recorded data of the electromagnetic emissions to establish the one or more electromagnetic emission models for the target device, the control unit is configured to perform operations comprising: (“While the amplitude image is being captured, the reflected light can be concurrently captured to generate an optical image. The optical and laser-induced amplitude images can be superimposed to facilitate visual identification of the areas where responsive differences emerge.” Tangyunyong col. 9, ln. 19. Location correlation. See also Figs. 7 and 10)

Kumhyr in view of Song and Tangyunyong does not disclose:

identifying one or more frequency components in the recoded data of the photonic emissions of the target device in the frequency domain based on one or more changing circuit behaviors of one or more circuit blocks of an integrated circuit of the target device; and 
filtering, using the identified one or more frequency components, electromagnetic emission spectra according to the recorded data of the electromagnetic emissions of the target device to perform one or more of: 
isolating a frequency of interest, 
improving a signal-to-noise ratio (SNR) in electromagnetic emission waveforms associated with the target device, and 
developing spectral signatures associated with one or more circuit behaviors of the integrated circuit of the target device.

Song2 discloses:
transforming the recorded data of the photonic emissions of the target device from a time domain to a frequency domain; (“a Fast Fourier Transformation (FFT) is applied to the PICA waveform in the ROI. A module (or absolute value) of the FFT of the waveform of the FOM may be provided for a selected ROI. Due to the switching activity of the gates in the ROI, several peaks would be visible at the main and harmonic frequencies of the gate switching frequency.” Song2 ¶ 48)

filtering, using the identified one or more frequency components, electromagnetic emission spectra according to the recorded data of the electromagnetic emissions of the target device to perform one or more of: (“the FFT of the waveform of the FOM may be provided for a selected ROI. Due to the switching activity of the gates in the ROI, several peaks would be visible at the main and harmonic frequencies of the gate switching frequency. These peaks can be detected using different methods, such as peak detection methods, and the peak amplitude could be used as a FOM.” Song2 ¶ 48. Selecting peaks in the frequency domain, the FFT of the waveform, filters the other non-peak frequencies.)
isolating a frequency of interest, (“Due to the switching activity of the gates in the ROI, several peaks would be visible at the main and harmonic frequencies of the gate switching frequency. These peaks can be detected using different methods, such as peak detection methods, and the peak amplitude could be used as a FOM.” Song2 ¶ 48.)
improving a signal-to-noise ratio (SNR) in electromagnetic emission waveforms associated with the target device, and (“By easily identifying the regions that correspond 
 developing spectral signatures associated with one or more circuit behaviors of the integrated circuit of the target device. (“the gates in the ROI, several peaks would be visible at the main and harmonic frequencies of the gate switching frequency.” Song2 ¶ 48)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Kumhyr in view of Song and Tangyunyong with Song2 by identifying circuit components using the PICA images of Kumhyr in view of Song and Tangyunyong.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Kumhyr in view of Song and Tangyunyong with Song2 in order to improve the spatial resolution of emission measurements for localized areas of interest (Song2 ¶ 7), thereby improving the discriminatory ability of Kumhyr in view of Song and Tangyunyong to detect alterations to integrated circuits (Song figure 6).

With respect to claim 19, Kumhyr in view of Song and Tangyunyong discloses a system of claim 12 and further discloses:

associating the identified one or more locations of the target device to the specific electromagnetic emission signature. (“amplitude images can be superimposed to facilitate visual identification of the areas where responsive differences emerge.” Tangyunyong col. 9, ln. 19. Location correlation. See also Figs. 7 and 10).

Kumhyr in view of Song and Tangyunyong does not disclose:
the data analysis unit is further configured to analyze in frequency the data of the photonic emissions recorded during one or more circuit operations of the target device corresponding to a specific electromagnetic emission signature associated with the target device in frequency to identify matching photonic emission signature in frequency; and 
the control unit is further configured to perform operations comprising: 
identifying one or more locations of the target device associated with the identified matching photonic emission signature in frequency; and 

Tangyunyong further discloses:
the data analysis unit is further configured to analyze in frequency the data of the … emissions recorded during one or more circuit operations of the target device (“At 820, a PSA frequency to be used for imaging is selected.” Tangyunyong col. 10, ln. 50) corresponding to a specific electromagnetic emission signature associated with the 
the control unit is further configured to perform operations comprising: 
identifying one or more locations of the target device associated with the identified matching photonic emission signature in frequency; and (“At 820, a PSA frequency to be used for imaging is selected. At 825, a set of spatially resolved PSA amplitudes is compiled by going to each grid point and pulling, from its PSA spectrum, the PSA amplitude at the selected frequency.” Tangyunyong col. 10, ln. 50)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have further combined the EM and optical sensor correlation of Kumhyr in view of Song and Tangyunyong with Tangyunyong by using the frequency based special resolution mechanism of Tangyunyong.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Kumhyr in view of Song and Tangyunyong in order to provide simple and efficient visualization of the spatial distribution of anomalies on a device under test (Tangyunyong cols. 1-2).

Kumhyr in view of Song and Tangyunyong, as combined above, does not disclose:
frequency the data of the photonic emissions

Song2 discloses:
frequency the data of the photonic emissions
(“These peaks can be detected using different methods, such as peak detection methods, and the peak amplitude could be used as a FOM. In the ROIs where there is more switching activity, the FFT peaks are expected to be larger than in the ROI where there is no or little switching activity.” Song2 ¶ 48)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Kumhyr in view of Song and Tangyunyong with Song2 by identifying circuit components using the PICA images of Song in view of Tangyunyong.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Kumhyr in view of Song and Tangyunyong with Song2 in order to improve the spatial resolution of emission measurements for localized areas of interest (Song2 ¶ 7), thereby improving the discriminatory ability of Kumhyr in view of Song and Tangyunyong to detect alterations to integrated circuits (Song figure 6).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, particularly:
Gonzalez et al., US 2020/0089866, discloses a method for validating electronic devices using side channel information including electromagnetic emissions.
Whitaker et al., US 2002/0036491, discloses a system for optically scanning a microchip to validate the microchip. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHAO whose telephone number is (571)272-5165.  The examiner can normally be reached on M, W-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W CHAO/Examiner, Art Unit 2492